DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5, 7-16 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-13, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (Pub. No.: US 2016/0103649 A1) hereinafter referred to as Yoshitani, in view of Cok et al. (Pub. No.: US 2011/0057861 A1) hereinafter referred to as Cok.


With respect to Claim 1, Yoshitani discloses an electronic device (figs. 1A and 1B, items 40a: display panel, 50a, 61a, 62a, 63a, and 21a; ¶63; ¶66-67), comprising: 
a supporting substrate (figs. 1A and 1B item 50a: plate; ¶66, the display panel 40 is attached to the plate 50; ¶69, “frame 21A can be formed of metal material … not deformed easily”; ¶88, “50 can be formed of a metal material similar to that of the frame 21A”) comprising a front side and a back side opposite to the front side (fig. 1B, item 50a has a display portion disposed on the front side and a stage 61a disposed on the back side opposite to the front side); 
a flexible substrate (figs. 1A and 1B, substrate of item 40a) disposed on the supporting substrate (fig. 1B), wherein the supporting substrate (fig. 1A, item 50a) comprises a first edge (fig. 1A, the first edge of item 50a runs adjacent to display panel 40b in the X-direction), and a second edge (fig. 1A, the second edge of item 50a runs opposite to the first edge), and a third edge disposed adjacent to the first edge and the second edge (fig. 1A, the third edge of item 50a runs perpendicular to the first edge and the second edge), the first edge and the second edge extends along a first direction (fig. 1A, the first and second edge run in x-direction.), and the third edge extends along a second direction different from the first direction (fig. 1A, the third edge runs in the y-direction.)
wherein the flexible substrate extends beyond the first edge to define a first extension region (fig. 1A, item 40a extends over the dotted lines of 50a), the flexible substrate extends beyond the second edge to define a second extension region (fig. 1A, item 40a extends over the dotted lines of 50a), and the flexible substrate extends beyond the third edge to define a third extension region (fig. 1A, item 40a extends over the dotted lines of 50a),
wherein the first extension region comprises a fourth edge extending along the first direction (fig. 1A, the fourth edge is the edge of the first extension region of item 40a extending past the dotted line.), and the third extension region comprises a fifth edge extending along the second direction (fig. 1A, the fifth edge is the edge of the third extension region of item 40a extending past the dotted line.),
wherein the flexible substrate comprises a corner extension region disposed between and connecting the first extension region and the third extension region (fig. 1A, the corner region is the region where the first extension region and the third extension region touch [in the corner, hence “corner extension region”].). 
wherein the flexible substrate includes a display region (fig. 1A and 1B, item 41a: display region) excluding the first extension region (fig. 1B, portion of item 40a that is bent from the front side to the back side of the supporting substrate – first extension region) and the second extension region (fig. 1A, portion of item 40a extending along the Y-direction that does not include the display region 41a), wherein the flexible substrate is bent from the front side to the back side of the supporting substrate (fig. 1B), and a portion of the flexible substrate is disposed on the back side of the supporting substrate (fig. 1B); a plurality of electronic units (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor) disposed on the flexible substrate and within the display region; and a conductive pattern layer disposed on the flexible substrate and extending from the display region to the portion of the flexible substrate (fig. 1B; figs. 6A to 6C; ¶152, the wirings extend from the pixels thru the operating circuits shown in fig. 6B and along the portion of the flexible substrate to be connected to the external electrode 46), wherein the conductive pattern layer electrically connects at least two of the plurality of electronic units (fig. 1B; figs. 6A to 6C; ¶151, via wirings connected to operating circuits 33c and 33d).
Yoshitani fails to teach the corner extension region comprises an edge not aligned with the fourth edge of the first extension region and not aligned with the fifth edge of the third extension region.
Cok discloses an electronic device comprising a corner extension region comprises an edge not aligned with a fourth edge of a first extension region and not aligned with a fifth edge of a third extension region (Figure 7, as marked up below, shows a corner extension region comprising an edge that is not aligned with the edges of the third and first extension regions.).

    PNG
    media_image1.png
    331
    577
    media_image1.png
    Greyscale

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the angled corner teachings of Cok and apply them to the corner extension region of Yoshitani such that the corner extension region comprises an edge not aligned with the fourth edge of the first extension region and not aligned with the fifth edge of the third extension region.  The motivation to combine would have been to reduce the materials need for the titled display panels thus reducing the cost of materials.

With respect to Claim 5, claim 1 is incorporated, Yoshitani discloses wherein the plurality of electronic units comprise light emitting diodes (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor).

With respect to Claim 7, claim 1 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is metal (¶281).

With respect to Claim 8, claim 1 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is transparent conductive material (¶281, “Alternatively, the conductive layer may be formed using a conductive metal oxide. As the conductive metal oxide, indium oxide (e.g., In.sub.2O.sub.3), … ZnO, ITO, indium zinc oxide” – which are transparent conductive materials).

With respect to Claim 9, claim 1 is incorporated, Yoshitani discloses further comprising an external driving circuit (fig. 1C, item 43) disposed on the portion of the flexible substrate and connected to the conductive pattern layer (¶92).

With respect to Claim 10, claim 1 is incorporated, Yoshitani discloses further comprising a protection layer disposed between the conductive pattern layer and the plurality of electronic units (¶239, “The flexible substrate may have a stacked-layer structure in which a hard coat layer (e.g., a silicon nitride layer) by which a surface of the device is protected from damage, a layer which can disperse pressure (e.g., an aramid resin layer), or the like is stacked over a layer of any of the above-mentioned materials”).

With respect to Claim 11, please refer to the rejection of claim 1, and furthermore Yoshitani discloses an electronic apparatus (figs. 1A and 1B, item 20A: display device; ¶63), comprising: an electronic device (figs. 1A and 1B, items 40a: display panel, 50a, 61a, 62a, 63a, and 21A; ¶63; ¶66-67) tiled (¶96) with another electronic device (figs. 1A and 1B, items 40b: display panel, 50b, 61b, 62b, 63b, and 21A; ¶63; ¶66-67).

With respect to Claim 12, claim 11 is incorporated, Yoshitani discloses wherein the electronic device (fig. 1B, relating to 40a) further comprises a coupling member (fig. 1B, item 42b) disposed on the first extension region (first extension region relating to the substrate of item 40a) of the flexible substrate (substrate of item 40a) for tiling the electronic device and the another electronic device (¶96).

With respect to Claim 13, claim 12 is incorporated, Yoshitani discloses wherein the coupling member (fig. 1B, item 42b) is disposed between a front side of the flexible substrate of the electronic device (fig. 1B) and aback side of the flexible substrate of the another electronic device (fig. 1B).

With respect to Claim 18, claim 11 is incorporated, Yoshitani discloses wherein the plurality of electronic units comprise light emitting diodes (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor).

With respect to Claim 19, claim 11 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is metal (¶281).

With respect to Claim 20, claim 11 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is transparent conductive material (¶281, “Alternatively, the conductive layer may be formed using a conductive metal oxide. As the conductive metal oxide, indium oxide (e.g., In.sub.2O.sub.3), … ZnO, ITO, indium zinc oxide” – which are transparent conductive materials).

With respect to Claim 21, claim 11 is incorporated, Yoshitani and Cok fail to explicitly teach wherein the edge of the corner extension region is curved.  However, since it is not disclosed as being essential to the invention, it would have been an obvious design choice to one of ordinary skill in the art to curve the edge of the corner extension region since it has been held that change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With respect to Claim 22, claim 11 is incorporated, Yoshitani and Cok wherein the conductive pattern layer overlaps the at least two of the plurality of electronic units (Figures 7-8 of Cok shows that the conductive patterns 15E overlap the electronic units.).


Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani and Cok as applied to claims 1 and 11 above, and further in view of Cope et al. (Pub. No.: US 2012/0236509 A1) hereinafter referred to as Cope.

With respect to Claim 2, claim 1 is incorporated, Yoshitani and Cok do not teach further comprising a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate. 
 Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Yoshitani, such that each pixel of Yoshitani and Cok is replaced with the pixels of Cope resulting in the electronic device further comprising a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).

With respect to Claim 3, claim 2 is incorporated, Yoshitani discloses wherein the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group (fig. 1B; figs. 6A to 6C; ¶151, via wirings connected to operating circuits 33c and 33d).

Yoshitani and Cok do not teach further comprising a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yoshitani and Cope, such that each pixel of Yoshitani and Cok is replaced with the pixels of Cope resulting in the electronic device further comprising a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).

With respect to Claim 15, claim 11 is incorporated, Yoshitani and Cok do not teach wherein each of the electronic device and the another electronic device comprises a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani and Cok, wherein each of the electronic device and the another electronic device comprises a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).

With respect to Claim 16, claim 15 is incorporated, Yoshitani discloses wherein in each of the electronic device and the another electronic device, the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group (fig. 1B; figs. 6A to 6C; ¶151, via wirings connected to operating circuits 33c and 33d).
Yoshitani and Cok do not teach wherein each of the electronic device and the another electronic device comprises a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic apparatus of Yoshitani, Cok and Cope, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in wherein each of the electronic device and the another electronic device comprises a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani and Cok as applied to claim 13 above, and further in view of Nakagawa (Pub. No.: US 2020/0387201 A1).

With respect to Claim 14, claim 13 is incorporated, Yoshitani and Cok do not mention wherein the coupling member is a conductive coupling member, the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member. 
Nakagawa teaches an electronic apparatus (fig. 5A to 5C; ¶75), comprising: an electronic device tiled with another electronic device (¶76-77), each of the electronic device comprising: a flexible substrate (¶37-38); wherein the electronic device further comprises a coupling member (figs. 5A to 5C, item 40; ¶69); wherein the coupling member is disposed between a front side of the flexible substrate of the electronic device and a back side of the flexible substrate of the another electronic device (fig. 4D; fig. 5B); wherein the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member (fig. 4D; ¶67; ¶69; ¶73).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani and Cok, wherein the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member, as taught by Nakagawa so as to reduce the gap between every two adjacent flexible display bodies (¶15). 

Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
21 November 2022